Citation Nr: 0930159	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for right ear hearing 
loss. 

3.  Entitlement to service connection for residuals of a heat 
injury. 

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. H., Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

In October 2008 the Veteran appeared at the Nashville RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

The record raises the issue of entitlement to service 
connection for tinnitus.  This issue, however, is not 
currently developed or certified for appellate review. 
Accordingly, it is referred to the RO for appropriate 
consideration.

The issues of entitlement to service connection for a right 
ear hearing loss, a left ear hearing loss, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The Veteran does not currently have residuals of a heat 
injury.


CONCLUSION OF LAW

Residuals of a heat injury were not incurred in or aggravated 
by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in June 2004 that 
provided information as to what evidence was required to 
substantiate the claim(s) and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The notice letter discussed above fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  Therefore, the Board concludes that 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

In this case, the Veteran was not informed of how VA 
determines disability ratings and effective dates until after 
the initial adjudication of his claim.  However, as the 
instant decision denies service connection, no disability 
rating or effective date will be assigned.  Accordingly, any 
absence of Dingess notice is moot.  Therefore, no further 
development is required regarding the duty to notify.

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service records, and service treatment records; the 
Veteran has also been afforded a hearing before the 
undersigned Veterans Law Judge. 

With respect to the Veteran's heat injury claim, he has not 
been afforded an examination, and an etiological opinion has 
not been obtained. Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, however, the Veteran's service treatment 
records do not show treatment for residuals of heat injury, 
and there is no competent post-service medical evidence to 
show the existence of residuals of a heat injury.  
Essentially, there is no competent and probative evidence of 
a nexus between the claimed condition and the Veteran's 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met. See also 38 C.F.R. § 
3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

Simply stated, the Board finds that the service and post-
service treatment record provides evidence against this 
claim.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error. See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Residuals of a Heat Injury

The Veteran asserts that he was hospitalized after he passed 
out during a basic training "forced march" on or around May 
1976.  He reports that he woke up in the hospital, dehydrated 
with a high fever, which he contends was due to heat 
exhaustion or a "heat injury."  He believes that he has 
chronic "heat injury" residuals, which include an increased 
intolerance for heat, blurry vision, and dry mouth.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Again, the Veteran contends that he collapsed due to heat 
while on a forced march at Ft. Bliss.  He has testified that 
he was hospitalized for a period of 2 to 3 days for a heat 
injury.  The Veteran's service treatment records are entirely 
silent as to complaints, treatment, or diagnoses referable to 
a heat injury.  The only hospitalization report of record 
shows treatment for an upper respiratory infection in May 
1976, which was noted as "resolving."  The report does not 
indicate any heat related injury or trauma.  The Veteran did 
not report, nor were there any findings of a heat injury 
during an August 1976 examination of the Veteran.  In fact, 
the August 1976 clinical treatment record shows that the 
Veteran had "no significant abnormalities."  There were 
also no complaints, reports, or findings of residuals of heat 
exhaustion at the time of a January 1979 service separation 
examination. 

There have also been no objective medical findings of 
residuals of heat exhaustion or a heat injury subsequent to 
the Veteran's period of service.  In fact, the Veteran 
admitted that no doctor has related his symptoms to a heat 
related injury; he also testified that, post-service, he 
never sought treatment for his claimed heat injury.  See 
Hearing Transcript, p. 20.  

Service connection is not warranted for residuals of a heat 
injury.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

As noted earlier, the Veteran contends that his current 
symptoms, including increased intolerance for heat, blurry 
vision, and dry mouth, are related to the alleged in-service 
heat injury.  Indeed, at this October 2008 Video Conference 
before the undersigned, the Veteran testified that he no 
longer able to tolerate being in a hot environment, and that 
he easily becomes dizzy and overheated.  He stated that such 
symptoms have continued since service, although he has 
admittedly never sought treatment for or been formally 
diagnosed with a disability related to a heat injury.  See 
Hearing Transcript, pp. 13-20.  The Board notes that the 
Veteran is competent to report his symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

There is no other evidence of a current disability related to 
a heat injury/exhaustion.  Hence the evidence is against 
finding that there is a current disease or disability that is 
a residual of a heat injury. 38 U.S.C.A. § 5107(b) (West 
2002).  Since a current disease or disability is not 
demonstrated, the claim must be denied.


ORDER

Entitlement to service connection for residuals of a heat 
injury is denied. 


REMAND

PTSD

With respect to the Veteran's PTSD claim, the Board notes 
that the Veteran receives regular psychiatric treatment at 
the VA Medical Centers located in Ashville and Chattanooga, 
Tennessee.  However, the most recent VAMC records contained 
in the claims file are dated in June 2006.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body. Accordingly, the RO should request all VA 
psychiatric treatment records from the Ashville and 
Chattanooga VAMCs dating from June 7, 2006, to the present.  

Also with respect to the Veteran's PTSD claim, the evidence 
of record indicates that the Veteran is in receipt of Social 
Security Administration (SSA) benefits.  However, none of the 
records relied upon by SSA in its determination have been 
associated with the claims folder.  These must be obtained 
before a decision on the claim of entitlement to service 
connection for PTSD can be made. See Murincsak v. Derwinski, 
2 Vet. App. 363 (1993).

Hearing Loss  

The Veteran is also claiming entitlement to service 
connection for both right and left ear hearing loss.  Service 
treatment records show that the Veteran had "impaired 
hearing," by VA standards, in the right ear upon enlistment 
examination in January 1976.  38 C.F.R. § 3.385.  In 
particular, audiometric testing showed that the Veteran's 
auditory threshold at 4000 Hz was 60 decibels in the right 
ear.  Audiometric testing of the left ear revealed normal 
hearing at entry.  

During service, treatment records indicate that the Veteran's 
hearing underwent, at the very least, a temporary increase in 
severity in both ears.  Indeed, a September 1978 audiometric 
evaluation reveals moderate to severe bilateral high 
frequency (nerve type) hearing loss; ear protection was 
recommended at that time.  The Veteran was subsequently 
placed on physical profile due to "hearing loss in each 
ear."  The physical profile record also noted the following: 
"Exposure to hazardous noise levels must be minimized.  
Exposure to noise is hazardous to the individual's health.  
When exposed to hazardous noise levels, hearing protection 
must be worn."  The Veteran was medically qualified for duty 
with permanent limitations, as outlined above, on September 
12, 1978.  

Separation examination in January 1979 notes high frequency 
hearing loss under the "summary of defects and diagnoses" 
portion of the report; however, contemporaneous audiometric 
testing reveals only a slight worsening in the left ear (but 
still not meeting the criteria under 38 C.F.R. § 3.385 for 
"impaired hearing"), and the right ear remained impaired 
with an auditory threshold of 60 decibels at the 4000 Hz 
frequency.  Essentially, a comparison of hearing levels 
demonstrated at the time of entry and separation indicate no 
worsening of the Veteran's pre-existing right ear hearing 
loss.  With respect to the left ear, again, the objective 
evidence at entry and separation shows neither impaired 
hearing as required under 38 C.F.R. § 3.385, nor any 
worsening in decibel loss. 

The Veteran has recently submitted medical evidence showing 
current bilateral sensorineural noise induced hearing loss, 
with a slight conductive low frequency component in the left 
ear.  See Audiology Examination, Western Carolina Hearing 
Center, Inc., dated October 2008.  Moreover, the Veteran has 
provided testimony that he was exposed to gunfire, anti-
aircraft rocket noise, and live aircraft noise while 
conducting training exercises in-service; that he first 
experienced hearing loss within his first two years of active 
service; and that he has had permanent hearing loss since 
service.  

Here the Board notes that if a disability is found to have 
preexisted service, such as here, then service connection may 
be predicated only upon a finding of aggravation during 
service. Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a) (2008).  Aggravation of a preexisting condition may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

The record clearly contains evidence showing a current, 
bilateral hearing disability.  Moreover, the Veteran's 
service treatment records show that the Veteran's right ear 
hearing loss preexisted service, and that he was placed on 
physical profile for bilateral hearing loss during service.  
Additionally, he has provided credible testimony that his 
hearing loss has been present since service.  However, there 
is insufficient medical evidence addressing: (1) whether the 
Veteran's preexisting right ear hearing loss underwent a 
permanent worsening, and/or aggravation as a result of his 
service and (2) whether the Veteran's currently diagnosed 
left ear hearing loss is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); See also U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (c) (2008).

Accordingly, the case is REMANDED for the following action:

1. Request all psychiatric medical records 
from the Ashville and Chattanooga VAMCs 
dating from June 7, 2006 to the present.  
Also attempt to obtain any other pertinent 
treatment records identified by the 
Veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  If no further 
treatment records exist, the claims file 
should be documented accordingly. 

2.  Contact SSA and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits based 
on his PTSD.  Any decision rendered by an 
Administrative Law Judge must also be 
obtained and associated with the claims 
folder.  All attempts to obtain these 
records must be documented for inclusion 
in the folder.  If there are no records, 
it must be so stated, in writing, for 
inclusion in the folder.

3.  The Veteran should be scheduled for a 
VA audiometric examination.  The claims 
folder should be made available to the 
examiner for review.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide complete explanations in 
response to the following:  

a.  What is the Veteran's current 
bilateral hearing diagnosis?  

b. With respect to the LEFT ear only, the 
examiner must opine whether it is at least 
as likely as not that any identified LEFT 
ear hearing loss is etiologically related 
to the Veteran's period of active service, 
to include in-service exposure to noise.  
The claims folder must be made available 
to the examiner for proper review of the 
medical history. 

c.  With respect to the RIGHT ear only, 
the examiner must opine whether it at 
least as likely as not that any 
preexisting RIGHT ear hearing loss was 
permanently aggravated/increased in 
disability during his service or is it 
more likely than not that such increase 
was due to the natural progress of the 
disease?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4. Once the above-requested development 
has been completed, readjudicate the 
Veteran's service connection claims for 
PTSD, right ear hearing loss, and left ear 
hearing loss.  If the decision remains 
adverse to the Veteran, he and his 
representative must be provided with an 
appropriate SSOC, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


